UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23, 2010 TIGER OIL AND ENERGY, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-53241 20-5936198 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7230 Indian Creek Ln., Ste. 201 Las Vegas, NV 89149 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(702) 839-4029 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A amends and restates in its entirety the Form 8-K filed by Tiger Oil and Energy, Inc. (the “Company”) on September 15, 2010 announcing the Company’s name change. Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective September 23, 2010, the Company amended its Articles of Incorporation to change its name from “UTEC, Inc.” to “Tiger Oil and Energy, Inc.” (the “Name Change”). The full text of the amendment to the Company’s Articles of Incorporation to give effect to the Name Change is filed herewith as Exhibit3.1(a) and incorporated herein by reference. Section 8 - Other Events Item 8.01.Other Events. Symbol Change In connection with the Name Change described in Item 5.03 above, FINRA has assigned the Company a new stock symbol, “TGRO.”This new symbol took effect at the open of business on September 23, 2010. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 3.1(a) Amendment to Articles of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 23, 2010 TIGER OIL AND ENERGY, INC. By: /s/ Kenneth B. Liebscher Kenneth B. Liebscher President and Chief Executive Officer 3
